DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because there are two figures labeled as “FIG. 6”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a splice joint” in both lines 13 and 14, it is unclear if they are the same structure or two different joints. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited prior art Nagy et al. (EP 1967479 A1) in view of Kato et al. (US Pat No 5,503,493). Nagy discloses an elevator car of an elevator system (fig. 1), comprising: 
Re claim 1, a car body (par 0009; car body would go in between the frame); and a car frame (1) supportive of the car body, the car frame including two opposing side frames (4,5), each side frame formed from a plurality of side frame segments (fig. 1), including: two upright members (16,17), each upright member of the two upright members having a hollow cross-section (fig. 4 shows an example of the hollow cross-section) including an outer surface 
Re claim 3, wherein the splice joint is configured to prevent shear loading of the fastener (Nagy in view of Kato discloses the claimed structure thus would exhibit the claimed functional trait).
Re claims 5, 13, wherein the splice joint further comprises a splice plate (26) extending from an upright member of a first side frame segment (16) to an upright member of a second frame segment (17), the fastener (31) extending through the splice plate (fig. 3).
Re claims 7, 14, further comprising an alignment feature (25) disposed at a side frame segment to align the side frame segment with an adjacent side frame segment and a guide rail of the elevator system (fig. 1).
Re claims 8, 15, wherein the alignment feature comprises two alignment brackets (34) defining a bracket gap therebetween, the bracket gap receptive of a rail blade of the guide rail (par 0015).
Re claims 9, 16, wherein the alignment feature includes one or more adjustment elements (33) to adjust a position of the side frame segment relative to the guide rail (par 0015).
Re claim 10, wherein the alignment feature is secured to the upright brace (fig. 3).
Re claim 11, a hoistway (par 0001: elevator shaft); a guide rail (par 0001: guide rails) secured in the hoistway; and an elevator car including: a car body (par 0009; car body would go in between the frame); and a car frame (1) supportive of the car body, the car frame including two opposing side frames (4,5), each side frame formed from a plurality of side frame 
Re claim 17, a method of installation of an elevator car of an elevator system (fig. 1), comprising: positioning a first side frame segment of a plurality of side frame segments adjacent to second side frame segment of the plurality of side frame segments (fig. 1 shows 16 and 17 are adjacent to each other), each side frame segment of the plurality of side frame segments including: two uprights members (16,17), each upright members having a hollow cross-section (fig. 4 shows an example of the hollow cross-section) including an outer surface (outer surface construed as the surface engaging with 27) and an inner surface (inner surface construed as the surface of bolt holes to engaging with 31); and one or more upright braces (21) connecting the two upright members, adjacent side frame segments secured to each other via a joint (15); securing the first side frame segment to the second side frame segment via a splice joint (26,28 forming part of the splice joint) thereby constructing a car frame of the elevator car (fig. 1); installing one or more car bodies into the car frame (par 0009).
Re claim 18, 
Re claim 19, wherein aligning the first frame segment to the guide rail further comprises receiving a rail blade of the guide rail (par 0015) in a bracket gap (gap between 34) of the alignment feature.
Re claim 20, further comprising adjusting (par 0015) a position of the first side frame segment relative to the guide rail via one or more adjustment elements (33) of the alignment feature.
Nagy does not disclose:
Re claims 1, 11, 17, one or more tubular support members are disposed in the hollow cross-section of an upright member of the two upright members, the one or more tubular support members configured to receive a fastener of the splice joint and prevent damage to the upright member due to securing of the splice joint, an end of the one or more tubular support members abutting the inner surface.
However, Kato teaches a joint structure (title):
Re claims 1, 11, 17, wherein the joint is a splice joint (fig. 3a shows a splice joint) and one or more tubular support members (15) are disposed in a hollow cross-section of an upright member (fig. 3a shows 15 is in a hollow space of upright member 11) of the two upright members, the one or more tubular support members configured to receive a fastener (16) of the splice joint and prevent damage to the upright member due to securing of the splice joint, an end of the one or more tubular support members abutting the inner surface (fig. 3a shows the left and right ends of 15 abutting with the inner surface, where the inner surface is construed as the surface of the hole at 12).
Re claims 5, 13, wherein the splice joint further comprises a splice plate (13) extending from an upright member of a first side frame segment (11) to an upright member of a second frame segment (11a), the fastener extending through the splice plate (fig. 2a and 3a).
. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al. (EP 1967479 A1) in view of Kato et al. (US Pat No 5,503,493) and Blateri (US Pub No 2005/0274864 A1). Nagy as modified discloses the elevator car (as cited above). Nagy as modified does not disclose:
Re claim 4, wherein a first upright member of the two upright members has a first wall thickness and a second upright member of the two upright members has a second wall thickness different from the first wall thickness.
However, Blateri teaches a mounting fixture (title):
Re claim 4, wherein a first upright member (10) of the two upright members has a first wall thickness and a second upright member (12) of the two upright members has a second wall thickness different from the first wall thickness (fig. 5 shows the two having different wall thickness via the cross-section).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ different wall thickness, as taught by Blateri. The thicker upright member could be used for sections with high bending stress while the thinner upright member could be used everywhere else to cut down weight and material cost. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al. (EP 1967479 A1) in view of Kato et al. (US Pat No 5,503,493) and Elpers et al. (US Pat No 10,864,420 B2)
Re claim 6, wherein the tubular support member is secured in the upright member via welding.
However, Elpers teaches a mounting tube (fig. 7):
Re claim 6, wherein the tubular support member (62) is secured in the upright member (52) via welding (col 5 ln 29-30).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to weld the tubular support member, as taught by Elpers, to ensure a secured fit. This would reduce the amount of time required during installation since the tubular support member is already in the desired position and to guide the screw bolt. Further, the tubular member would not fall into the hollow space of the upright member. 

Response to Arguments
Applicant's arguments filed 3/18/2021 have been fully considered but they are not persuasive. Applicant argues the prior arts do not teach the newly added limitations. Please see the Rejection above as to how the prior arts now read on the amendments. Particularly, the Kato reference teaches a tubular support member 16 abutting an inner surface of the upright member 11 at the inner surface of hole 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.